  Case 3:18-cv-00428-DMS-MDD Document 572 Filed 02/05/21 PageID.9804 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3 MS. L, et al,                                   Case No. 18-cv-428 DMS MDD
 4                 Petitioners-Plaintiffs,     ORDER GRANTING JOINT
                                               STIPULATED EXTENSION OF TIME
 5        vs.                                  FOR DEFENDANTS TO ANSWER
                                               PLAINTIFFS’ THIRD AMENDED
 6 U.S. IMMIGRATION AND CUSTOMS                COMPLAINT
   ENFORCEMENT, et al,
 7
               Respondents-Defendants.
 8
 9
10        Before the Court is the parties’ Stipulated Extension of Time for Respondent-
11 Defendants to Answer Petitioners-Plaintiffs’ Third Amended Complaint. IT IS HEREBY
12 ORDERED that Respondent-Defendants Answer to Petitioner-Plaintiffs’ Third Amended
13 Complaint shall be due Friday, April 9, 2021.
14 Dated: February 5, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28


30
